UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-6414


KIIAS STOCKTON,

                    Petitioner - Appellant,

             v.

WARDEN FCI WILLIAMSBURG,

                    Respondent - Appellee,

             and

UNITED STATES OF AMERICA, FBOP,

                    Respondent.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Terry L. Wooten, Chief District Judge. (4:16-cv-01393-TLW)


Submitted: July 31, 2017                                     Decided: August 18, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kiias Stockton, Appellant Pro Se. Marshall Prince, II, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kiias Stockton, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241

(2012) petition. We have reviewed the record and find no reversible error. Accordingly,

although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by

the district court.   Stockton v. Warden FCI Williamsburg, No. 4:16-cv-01393-TLW

(D.S.C. Mar. 1, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            3